DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1, 2, 12-13 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1, 2, 5, 10-13, 16, and 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki (US 2008/0165856) in view of Lim et al. (US 2006/0133507) hereinafter “Lim”.
As per claim 1, Suzuki discloses an apparatus [Fig. 13 shows a coding apparatus; ¶ 0002: a coding apparatus and a decoding apparatus, particularly relates to the coding/decoding technique of a motion vector.], comprising:
a processor configured to encode a block in a picture using a motion vector [Fig. 4 shows a motion vector 76 and a prediction block; Fig. 13 shows a coding apparatus with a MV prediction unit 215; ¶ 0150: The devices shown in FIGS. 31 and 32 are configured by circuits... processor 106 for accuracy revision processes], wherein an adaptive motion vector accuracy scheme is used to select an accuracy of a motion vector difference between a motion vector for the block and a motion vector predictor, used to encode the block [¶ 0087: The coding of a motion vector equivalent to this embodiment is a method of preparing the some-types accuracy of a differential motion vector, selecting the accuracy of a differential motion vector for each decoding block; ¶ 0090-0093], …and wherein motion vector accuracy value is based on partition size of the block [figs. 18 and 21-24; ¶ 160, 0169; the coding accuracy of a motion vector (integer accuracy, ½-pixel accuracy and ¼-pixel accuracy) according to block size or modes shown in fig. 7 ].
However, Suzuki does not explicitly disclose wherein a flag is encoded indicative of whether motion vector accuracy adaptation is used for the picture.
In the same field of endeavor, Lim discloses wherein a flag is encoded indicative of whether motion vector accuracy adaptation is used for the picture (half_pixel_mv_disable_flag as shown in the syntax of a sequence parameter set in fig. 1).
One of ordinary skill in the art, at the time of invention, would have been motivated to combine the elements taught by Suzuki, with those of Lim, because both references are drawn to the same field of endeavor, because indeed both references describe coding accuracy of motion vector according to picture size, and because such a combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Suzuki and Lim used in this Office Action unless otherwise noted.
As per claim 2, arguments analogous to those applied for claim 1 are applicable for claim 2.  Suzuki further discloses in a video encoder [¶ 0003: moving picture coding/decoding].
As per claim 5, Suzuki discloses wherein a dominant motion vector component is determined responsive to at least one of [NOTE: Only one of the following limitations is required to be taught.]: 
an amplitude of the motion vector, when the motion vector is an integer motion vector, 
a motion vector of neighboring blocks with respect to the block [[¶ 0023: an mv_shift value of a specific MB… a situation of the circumference (for example, a situation of adjacent macroblocks) in addition to the determination of an accuracy value (hereinafter also called an mv_) for the coding of a differential motion vector and coding respectively performed for all MB's; ¶ 0024: In the case of (2), difference accuracies can be allocated to a horizontal component and a vertical component of a motion vector and a differential vector calculated based upon a motion vector of accuracy allocated to each component can be coded.; ¶ 0136: determining a shift value based upon a situation of the surroundings…  In other words, motion vector shift values which determine accuracies of the motion vectors may be determined from the adjacent (i.e., neighboring) blocks.]].
As per claim 10, Suzuki discloses wherein the accuracy of the motion vector used to encode the block is explicitly signaled in an encoded bitstream [¶ 0133: The default value of the motion vector accuracy can be set in a range of 0-3 (0-2 in the case of a 1/4 MC type) like an mv_shift value and is switched in units of bit stream or in units of frame. At this time, a code of the default value shall be included in a header at the beginning of data in the case of a bit stream unit and picture header data in the case of a frame unit].
As per claim 11, Suzuki discloses wherein the accuracy of the motion vector used to encode the block is inferred from previously decoded video in the picture or in a sequence that includes the picture [¶ 0023: an mv_shift value of a specific MB… a situation of the circumference (for example, a situation of adjacent macroblocks) in addition to the determination of an accuracy value (hereinafter also called an mv_) for the coding of a differential motion vector and coding respectively performed for all MB's; ¶ 0136: determining a shift value based upon a situation of the surroundings…  In other words, motion vector shift values which determine accuracies of the motion vectors may be determined from the adjacent (i.e., neighboring) blocks.; ¶ 0142: Generally speaking, in the macroblock mode and the 8.times.8 partition mode, the coding accuracy of an applied differential motion vector (or an applied motion vector) has only to be defined in units of frame or in units of sequence, to be coded and to be transmitted (in the case of the sequence unit, if only coding accuracy in each mode is determined in the coding apparatus and in the decoding apparatus beforehand, the coding of accuracy information is not required (i.e., may be inferred). As described above, it means simplifying coding/decoding processing to fix a unit of switching the selection of coding accuracy.]. 
As per claim 12, arguments analogous to those applied for claim 1 are applicable for claim 12.  Suzuki further discloses in a video decoder [¶ 0003: moving picture coding/decoding].
As per claim 13, arguments analogous to those applied for claim 1 are applicable for claim 13.  Suzuki further discloses in a video decoder [¶ 0003: moving picture coding/decoding].
As per claims 16 and 25, arguments analogous to those applied for claim 5 are applicable for claims 16 and 25. 
As per claim 21, arguments analogous to those applied for claim 10 are applicable for claim 21. 
As per claim 22, arguments analogous to those applied for claim 11 are applicable for claim 22. 
As per claim 23, arguments analogous to those applied for claims 1 and 2 are applicable for claim 23.  Furthermore, Suzuki discloses a non-transitory computer readable storage media having video signal data encoded thereupon [¶ 0175: technology for coding picture information into a digital signal including less codes in devices and systems for transmitting, storing and displaying a moving picture.]
As per claim 24, Suzuki discloses wherein the accuracy of the motion vector used to decode the block is explicitly received in an encoded bitstream (¶ 0022, coding the information of the selected accuracy).

6.	Claims 7-9 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SUZUKI (US 2008/0165856) in view of Lim et al. (US 2006/0133507) in further view of Ugur et al. (US 2008/0075165) hereinafter “Ugur”.
As per claim 7, the combination of Suzuki and Lim discloses the method of claim 2.
However, Suzuki or Lim do not clearly disclose wherein selection criteria for motion vector accuracy comprise statistics of a local picture region, the local picture region corresponding to at least one of a portion of the picture, the picture, and one or more other pictures, and wherein the picture and the one or more other pictures are included in a same video sequence.
In the similar field of endeavor, Ugur discloses
wherein selection criteria for motion vector accuracy comprise statistics of a local picture region, the local picture region corresponding to at least one of a portion of the picture, the picture, and one or more other pictures [¶ 0004: The motion vectors do not necessarily have full pixel accuracy but could have fractional pixel accuracy as well. This means that, motion vectors can also point to fractional pixel locations of the reference image. In order to obtain the samples at fractional pixel locations, interpolation filters are used in the MCP process. Current video coding standards describe how the decoder should obtain the samples at fractional pixel accuracy by defining an interpolation filter. In some standards, motion vectors can have at most half pixel accuracy and the samples at half pixel locations are obtained by averaging the neighboring samples at full-pixel locations. Other standards support motion vectors with up to quarter pixel accuracy where half pixel samples are obtained by symmetric-separable 6-tap filter and quarter pixel samples are obtained by averaging the nearest half or full pixel samples; ¶ 0006: Filter-type information is transmitted along with filter coefficients to the decoder. This information specifies, from a pre-defined set of filter types, what kind of interpolation filter is used; ¶ 0058: The motion information usually takes the form of motion vectors [Ax(x,y), Ay(x,y)]. The pair of numbers Ax(x,y) and Ay(x,y) represents the horizontal and vertical displacements of a pixel (x,y) in the current frame In(x,y) with respect to a pixel in the reference frame Rn(x,y).; ¶ 0061: When the statistical characteristic of each image is symmetric, the number of coefficients can be reduced. However, in many video sequences, some images do not possess symmetrical properties. For example, in a video sequence where the camera is panning horizontally resulting in a horizontal motion blur, the images may possess vertical symmetry, but not horizontal symmetry; Also see ¶ 0063; ¶ 0064: Assume 6-tap filters are used for interpolating pixel locations with quarter-pixel accuracy. The naming convention for locations of integer and sub-pixel samples are shown in FIG. 1… It is possible to use an independent filter for each sub-pixel location to interpolate the corresponding sub-pixel samples… If it is assumed that the statistical properties of an image signal are symmetric, then the same filter coefficients can be used in the case where the distance of the corresponding full-pixel positions to the current sub-pixel position is equal; In other words, the statistical properties of an image (i.e., pixels of a local picture region) can be used as a way to select interpolation filters for a specific motion vector accuracy; Also see ¶¶ 0075 and 0088], and 
wherein the picture and the one or more other pictures are included in a same video sequence [¶ 0063: First, the encoder performs the regular motion estimation for the frame using a base filter and calculates the prediction signal for the whole frame. The coefficients of the interpolation filter are calculated by minimizing the energy of the prediction signal. The reference picture or image is then interpolated using the calculated interpolation filter and motion estimation is performed using the newly constructed reference image.].
Therefore, it would have been obvious at the time of invention to a person having ordinary skill in the art to modify the motion vector prediction process of Suzuki by incorporating the method disclosed in Ugur in order to reduce MV information that needs to be transmitted [See Ugur, ¶ 0064].  This rationale applies to all combinations of Suzuki, Suzuki_2 and Ugur used in this Office Action unless otherwise noted.
As per claim 8, the combination discloses the method of claim 7.
Ugur further discloses wherein the statistics of the local picture region are selected from at least one of: 
(i) a pixel variance in the local region [¶ 0060: the objective of motion estimation is to find an NxN pixel block in the reference frame that matches the characteristics of the macroblock in the current picture according to some criterion. This criterion can be, for example, a sum of absolute differences (SAD) between the pixels of the macroblock in the current frame and the block of pixels in the reference frame with which it is compared. This process is known generally as “block matching”. It should be noted that, in general, the geometry of the block to be matched and that in the reference frame do not have to be the same, as real-world objects can undergo scale changes, as well as rotation and warping; ¶ 0062: The present invention uses at least four different symmetrical properties to construct different filters. These filters are referred to as adaptive interpolation filters (AIFs). The different symmetrical properties can be denoted as ALL-AIF, HOR-AIF, VER-AIF and H+V-AIF. After constructing these filters with different symmetrical properties, the symmetrical characteristic of each filter is adapted at each frame. As such, not only the filter coefficients are adapted, but the symmetrical characteristic of the filter is also adapted at each frame; Also see ¶ 0063; In other words, by determining statistical differences between pixel blocks during motion estimation/prediction it is possible to select sub-pixel accuracies in specific directions (i.e., horizontal/vertical) which would improve the prediction process.], 
(ii) a variance of decoded residue coefficients in the local region, 
(iii) a variance of edge orientations in the local region, and 
(iv) a variance of edge strengths in the local region.
See motivation provided by Ugur above.
As per claim 9, the combination of Suzuki and Lim discloses the method of claim 2. Ugur further discloses wherein selection criteria for motion vector accuracy comprise an amplitude of a searched motion vector [See ¶¶ 0061-0062; ¶ 0064: If it is assumed that the statistical properties of an image signal are symmetric, then the same filter coefficients can be used in the case where the distance (amplitude) of the corresponding full-pixel positions to the current sub-pixel position is equal. In this way, some of the sub-pixel locations can use the same filter coefficients as other locations. Thus, there is no need to transmit the filter coefficients for them. For example, the filter used for interpolating h will be the same as the filter used for interpolating b. Also, the number of filter coefficients used for some sub-pixel locations can also be reduced. For example, the number of filter coefficients required for interpolating location b is reduced from 6 to 3. Furthermore, applicant’s printed publication (US 2012/0201293 A1) discloses in ¶ 0065 that “For example, if a video has dominant horizontal motion (like camera panning), then we can provide a higher accuracy in the horizontal direction in order to better represent the motion information. We can also exploit the integer motion amplitude, partition shape, motion vector predictor, or global motion information in order to signal the high accuracy motion direction.” Ugur also exploits motion direction in order to use motion vectors corresponding to full-pixel positions for the sub-pixel positions in order to reduce MV information that needs to be transmitted.].
As per claims 18-20, arguments analogous to those applied for claims 7-9 are applicable for claims 18-20. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482